DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

This application is a national stage of International Application No. PCT/KR2019/012570 filed on 9/27/2019.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Korean Application Nos. KR10-2018-0115529, filed on 9/28/2018, and KR10-2018-0115526, filed on 9/28/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 2/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 6:
Claim 16 recite “wherein the wireless device is camping on the second cell in RRC idle or RRC inactive sate.” However, it is not clear whether the wireless device is camping on the second cell in RRC idle or RRC inactive state before or after “receiving information of a first cell from a second cell” cited in claim 1. As such, the claim is indefinite. For examination purpose only, it is interpreted as “wherein the wireless device camps on the second cell in RRC idle or RRC inactive sate after receiving information of the first cell from the second cell”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 7, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wigard et al. (US 2021/0029598 A1, hereinafter Wigard).

Regarding claim 1:
Wigard teaches a method performed by a wireless device in a wireless communication system (see, Wigard: Abstract and Fig. 5), the method comprising: 
receiving information of a first cell from a second cell (see, Wigard: Fig. 5, step 502 and para. [0070] wherein the terminal device receives the candidate list indicating the plurality of candidate cells (equivalent to the first cell) and associated validity windows from the source access node (equivalent to the second cell).); 
determining that the first cell satisfies a cell reselection criteria (see, Wigard: Fig. 5, step 506 and para. [0070] teach wherein the terminal device compares validity windows and selects target access node (equivalent to the first cell).); and 
upon initiation of a radio resource control (RRC) connection (see, Wigard: Fig. 5, step “410: Link setup within validity window” between the terminal device and the target access node, and para. [0049] teaches wherein “The radio link establishment may include establishment of a radio connection such as a radio resource control (RRC) connection between the access node and the terminal device”), performing cell reselection to the first cell by adjusting a cell reselection parameter (see, Wigard: Fig. 5, step 506 and para. [0070] teach wherein the terminal device extracts the candidate cells from the candidate list and associated validity windows and start cell selection wherein the candidate list includes link setup parameters.), wherein a service is available in the first cell at specific times (see, Wigard: para. [0070] teaches wherein the cell selection includes the comparison of the validity windows of the candidate cells and para. [0004] teaches wherein the validity window defines a time window when the link setup with the candidate cell will be valid for the terminal device.).

Regarding claim 5:
As discussed above, Wigard teaches all limitations in claim 1.
	Wigard further teaches wherein the second call is a stationary cell (see, Wigard: para. [0047] teaches wherein “the access nodes 110 to 116 may include terrestrial access nodes that are station and fixed to a certain location on the ground.” and “The non-terrestrial access node 110, 116 may be stationary such as geostationary satellites or mobile.”).

Regarding claim 6:
As discussed above, Wigard teaches all limitations in claim 1.
	Wigard further teaches wherein the wireless device is camping on the second cell in RRC idle or RRC inactive state (see, Wigard: para. [0081] teaches wherein the terminal device is in an inactive state or in an idle state, wherein the validity window(s) of the candidate cell(s) may be transmitted to the terminal device, for example, before the terminal device enters the idle state and the terminal device utilizes the validity windows for the link setup in the idle state, if the terminal device detects a need for the link setup.).

Regarding claim 7:
As discussed above, Wigard teaches all limitations in claim 1.
	Wigard further teaches wherein the cell reselection parameter includes at least one of a time duration (equivalent to the validity window (i.e., time duration) for each candidate cell) and a quality threshold of the cell reselection criteria (equivalent to the channel quality conditions with the candidate cells) (see, Wigard: para. [0070] teaches wherein the candidate list transmitted from the source access node to the terminal device includes the plurality of candidate cells and associated validity windows and channel quality conditions with the candidate cells.).

Regarding claim 9:
As discussed above, Wigard teaches all limitations in claim 1.
	Wigard further teaches wherein the performing the cell reselection to the first cell includes considering the first cell has highest priority (see, Wigard: para. [0070] [0072] [0075] [0076] teach wherein the terminal device prioritizes the selection of the first cell using various decision criteria such candidate cell priorities for the selection, the capacity provided by the candidate cells over the duration of the validity window, the channel quality indicated by the measurement results, the validity windows over the radio measurements, frequency priority, etc.).

Regarding claim 11:
As discussed above, Wigard teaches all limitations in claim 1.
	Wigard further teaches wherein the wireless device communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the wireless device (see, Wigard: Fig. 1 and para. [0046-0049] teach wherein the terminal device communicates with access nodes (LTE or 5G), core network, etc.).

Regarding claim 12: 
	Wigard teaches a wireless device in a wireless communication system (see, Wigard: Fig. 8 and para. [0082-0086]), the wireless device comprising: a memory (Memory 20); a transceiver (TX/RX 12); and a processor (Communication Control 10), operably coupled to the memory and the transceiver, and configured to the method of claim 1. Therefore, claim 12 is rejected under similar rationale to claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wigard in view of Astrom et al. (US 6,169,881 B1, hereinafter Astrom).

Regarding claim 2:
As discussed above, Wigard teaches all limitations in claim 1.
	Wigard does not explicitly teach wherein the first cell moves in a preconfigured trace.
In the same field of endeavor, Tian teaches wherein the first cell (equivalent to non-geosynchronous satellites) moves in a preconfigured trace (see, Astrom: Col. 3, lines 59-60, “Non-geosynchronous satellites continuously move about the earth in predetermined orbital traverses.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wigard to include the teachings of Astrom in order to predict an impending service outage or impairment on a real-time or near real-time basis for a ground-to-satellite communications in order to maintain an adequate level of service (see, Astrom: Abstract and col. 3, line 54 - col. 4., line 2). 

Regarding claim 13:
Claim 13 is directed towards the wireless device of claim 12 that is further limited to perform the similar features to claim 2. As such, claim 13 is rejected under similar rationale to claim 2.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wigard in view of Saunders (US 6,029,935, hereinafter Saunders).

Regarding claim 3: 
As discussed above, Wigard teaches all limitations in claim 1.
	Wigard teaches wherein the access nodes may be provided in non-terrestrial access nodes such as a satellite or another aerial device (see, Wigard: Fig. 1 and para. [0047]), but does not explicitly teach wherein the service in the first cell is available for the wireless device, periodically.
	In the same field of endeavor, Saunders teaches wherein the service in the first cell (equivalent to a LEO satellite) is available for the wireless device, periodically (see, Saunders: col. 1, lines 21-30, “Because of the orbit of a LEO satellite periodically takes the LEO satellite over various locations on the Earth, the LEO satellite may be used to provide periodic communications services to those locations.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wigard to include the teachings of Saunders in order to provide periodic communications services to the user’s locations using non-GEO satellites such as a LEO satellite (see, Saunders: col. 1, lines 21-30). 

Regarding claim 14:
Claim 14 is directed towards the wireless device of claim 12 that is further limited to perform the similar features to claim 3. As such, claim 14 is rejected under similar rationale to claim 3.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wigard in view of Tian et al. (US 9,094,856 B1, hereinafter Tian).

Regarding claim 4:
As discussed above, Wigard teaches all limitations in claim 1.
	Wigard does not explicitly teach wherein the first cell provides lower propagation delay compared to the second cell.
In the same field of endeavor, Tian teaches wherein the first cell (equivalent to non-GEO cell, such as LEO cell) provides lower propagation delay compared to the second cell (equivalent to GEO cell) (see, Tian: col. 1, lines 21-36, “Compared with geosynchronous earth orbit (GEO) based satellite communication networks, satellite communication networks at a lower earth orbit (LEO) orbit have much smaller propagation delays.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wigard to include the teachings of Tian in order to provide broadband communication services to be used on small size mobile terminals using LEO communication systems with lower power requirements on ground terminals (see, Tian: col. 1, lines 21-36). 

Regarding claim 15:
Claim 15 is directed towards the wireless device of claim 12 that is further limited to perform the similar features to claim 4. As such, claim 15 is rejected under similar rationale to claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wigard in view of Song et al. (US 2016/0295471 A1, hereinafter Song).

Regarding claim 8:
As discussed above, Wigard teaches all limitations in claim 7.
	Wigard further teaches wherein the adjusting the cell reselection parameter includes reducing at least one of the time duration (see, Wigard: para. [0054] teaches wherein “In an embodiment, the validity window provides an estimate of a time interval when the terminal device will be in a service area of a respective candidate cell. In another embodiment, the validity window defines a sub-interval within the time interval when the terminal device will be in the service area of the respective candidate cell. The sub-interval may be shorter than the time interval.” Accordingly, the cell reselection adjustments of Widgard includes reducing the validity window to a sub-interval which is shorter.).
Wigard does not explicitly teach wherein the adjusting the cell reselection parameter includes reducing at least one of the quality threshold.
In the same field of endeavor, Song teaches wherein the adjusting the cell reselection parameter includes reducing at least one of the quality threshold (see, Song: para. [0043] teaches wherein the triggering of cell reselection criteria may be updated, for example, the signal quality threshold value may be reduced.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wigard to include the teachings of Song in order to minimize the likelihood for triggering cell reselection (see, Song: Abstract and para. [0043]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wigard in view of Alasti et al. (US 2019/0349877 A1, hereinafter Alasti).

Regarding claim 10:
As discussed above, Wigard teaches all limitations in claim 1.
	Wigard does not explicitly teach wherein receiving indication indicating that the first cell provides lower propagation delay compared to the second cell.
	In the same field of endeavor, Alasti teaches wherein receiving indication indicating that the first cell provides lower propagation delay compared to the second cell (see, Alasti: para. [0040] [0043] teach wherein the UE periodically or occasionally receiving indications of an orbit positions of satellites (a GEO satellite, a MEO satellite, or a LEO satellite), thereby, the distance between the UE and the communication satellite may be calculated. It is well known to one of ordinary skill in the art before the effective filing date of the claimed invention that a LEO or MEO satellite (equivalent to the first cell) has lower propagation delay compared to a GEO satellite (equivalent to the second cell). The indications of an orbit positions of satellites indicate expected propagation delay for the satellites).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wigard to include the teachings of Alasti in order to calculate estimated timing offset for an uplink data frame transmitted by the user equipment to the satellite for the synchronization of the uplink data and the downlink data (see, Alasti: Abstract and para. [0016] [0019]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471